DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities: “the fixation structure” in the last line should be “the component fixation structure”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 18, 20, 21, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2017/0280595) in view of Honer (US 2007/0020908), and further in view of Mohan (US 2011/0163457).Re claim 17:	Mori discloses a component carrier (10 in fig. 1; para. 0013), comprising:	an interconnected stack (14, 16, 17, 12a, 12b in fig. 1) comprising at least one electrically insulating layer structure (14 in fig. 1; para. 0011) and/or at least one electrically conductive layer structure (16 in fig. 1; para. 0013); 	a component fixation structure (17 in fig. 1; para. 0013) in the stack;	a component (12a in fig. 1; para. 0013) embedded in the stack (fig. 1) and extending (12a has a bottom surface that does not extend completely into 17 in fig. 1) into the component fixation structure (fig. 1) such that the component fixation structure is in direct contact with contiguous surfaces of the component (17 is in direct contact with top and left surfaces of component 12a, top and left surfaces of 12a share a common border and are therefore contiguous) and so that a thickness of the component fixation structure is present under (fig. 1 is understood upside down) the component (thickness of 17 above 12a in fig. 1) and is smaller than a thickness of the component fixation structure laterally to the component (thickness of 17 lateral to 12a in fig. 1).	Mori does not explicitly disclose wherein the component intrinsically comprises warpage; and at least one electrically conductive contact structure arranged continuously in a direction of the interconnected stack and extending from an external surface of the interconnected stack to the component. 	Honer discloses wherein the component intrinsically comprises warpage (component 10 is warped in fig. 2A before combining with the stack in fig. 2B; para. 0024, 0025).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Mori wherein the component intrinsically comprises warpage as taught by Honer, in order for the component to be flexible so it does not instantly break under pressure or temperature change. 	The modified Mori does not explicitly disclose at least one electrically conductive contact structure arranged continuously in a direction of the interconnected stack and extending from an external surface of the interconnected stack to the component.(125 in fig. 1; para. 0033) arranged continuously in a direction (vertical direction in fig. 1) of the interconnected stack (100 in fig. 1; para. 0028) and extending from an external surface (top surface of 106f in fig. 1) of the interconnected stack to the component (114a in fig. 1; para. 0028).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of the modified Mori wherein at least one electrically conductive contact structure arranged continuously in a direction of the interconnected stack and extending from an external surface of the interconnected stack to the component as taught by Mohan, in order to provide a thermal path for heat to be removed from the component and prevent it from overheating. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).Re claim 23:	Mori discloses a component carrier (10 in fig. 1; para. 0013), comprising:	an interconnected stack (14, 16, 17, 12a, 12b in fig. 1) comprising at least one electrically insulating layer structure (14 in fig. 1; para. 0011) and at least one electrically conductive layer structure (16 in fig. 1; para. 0013); 	a component fixation structure (17 in fig. 1; para. 0013) in the stack; 	a first component (12a in fig. 1; para. 0013) embedded in the stack (fig. 1) and extending partially (12a has a bottom surface that does not extend completely into 17 in fig. 1) into the component fixation structure (fig. 1) such that the component fixation structure is in direct contact with contiguous surfaces of the component (17 is in direct contact with top and left surfaces of component 12a, top and left surfaces of 12a share a common border and are therefore contiguous) and so that a thickness of the component fixation structure under (fig. 1 is understood upside down) the first component (thickness of 17 above 12a in fig. 1) is smaller than a thickness of the component fixation structure laterally to the component (thickness of 17 lateral to 12a in fig. 1); and	a second component (12b in fig. 1; para. 0013) separate from the first component (12a in fig. 1; para. 0013) embedded in the stack (14, 16, 17, 12a, 12b in fig. 1) and extending partially (12b has a bottom surface that does not extend completely into 17 in fig. 1) into the component fixation structure (fig. 1) such that the component fixation structure is in direct contact with contiguous surfaces of the component (17 is in direct contact with top and left surfaces of component 12b, top and left surfaces of 12b share a common border and are therefore contiguous) and so that a thickness of the component fixation structure under (fig. 1 is understood upside down) the second component (thickness of 17 above 12b in fig. 1) is smaller than a thickness of the component fixation structure laterally to the second component (thickness of 17 lateral to 12b in fig. 1).	Mori does not explicitly disclose an electrically conductive contact structure arranged continuously in a direction of the interconnected stack and extending from an external surface of the interconnected stack to the first component. 	wherein the first component is warped before being embedded in the stack;	wherein the second component does not show warpage before being embedded in the stack;	wherein the component carrier is warpage free.(125 in fig. 1; para. 0033) arranged continuously in a direction (vertical direction in fig. 1) of the interconnected stack (100 in fig. 1; para. 0028) and extending from an external surface (top surface of 106f in fig. 1) of the interconnected stack to the first component (114a in fig. 1; para. 0028).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Mori wherein an electrically conductive contact structure arranged continuously in a direction of the interconnected stack and extending from an external surface of the interconnected stack to the first component as taught by Mohan, in order to provide a thermal path for heat to be removed from the first component and prevent it from overheating.	The modified Mori does not explicitly disclose 	wherein the first component is warped before being embedded in the stack;	wherein the second component does not show warpage before being embedded in the stack;	wherein the component carrier is warpage free.	Honer discloses wherein the first component (10 in fig. 2A; para. 0024) is warped before (fig. 2A) being embedded in the stack (everything in fig. 2A, 2B);	wherein the second component (20 in fig. 2A, 2B; para. 0025) does not show warpage before (fig. 2A) being embedded in the stack (everything in fig. 2A, 2B);	wherein the component carrier (package 1 in fig. 2A-2C; para. 0021) is warpage-free (the warpage caused by component 10 mentioned above is counteracted by 40 in order to be warpage-free in fig. 2C; last 2 sentences of para. 0025).Re claim 27:	Mori discloses a component carrier (10 in fig. 1; para. 0013), comprising:	an interconnected stack (14, 16, 17, 12a, 12b in fig. 1) comprising at least one electrically insulating layer structure (14 in fig. 1; para. 0011) and/or at least one electrically conductive layer structure (16 in fig. 1; para. 0013); 	a component fixation structure (17 in fig. 1; para. 0013) in the stack; and	a component (12a in fig. 1; para. 0013) embedded in the stack (fig. 1) and extending partially (12a has a bottom surface that does not extend completely into 17 in fig. 1) into the component fixation structure (fig. 1) such that the component fixation structure is in direct contact with contiguous surfaces of the component (17 is in direct contact with top and left surfaces of component 12a, top and left surfaces of 12a share a common border and are therefore contiguous) and so that a thickness of the component fixation structure under (fig. 1 is understood upside down) the component (thickness of 17 above 12a in fig. 1) is smaller than a thickness of the component fixation structure laterally to the component (thickness of 17 lateral to 12a in fig. 1).	Mori does not explicitly disclose wherein the component intrinsically comprises warpage; and at least one electrically conductive contact structure configured as a contact hole at least partially filled with electrically conductive material and extending continuously from a surface of the at least one electrically insulating layer structure of interconnected stack and through the fixation structure to the component. 	Honer discloses wherein the component intrinsically comprises warpage (component 10 is warped in fig. 2A before combining with the stack in fig. 2B; para. 0024, 0025).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Mori wherein the component intrinsically comprises warpage as taught by Honer, in order for the component to be flexible so it does not instantly break under pressure or temperature change. 	The modified Mori does not explicitly disclose at least one electrically conductive contact structure configured as a contact hole at least partially filled with electrically conductive material and extending continuously from a surface of the at least one electrically insulating layer structure of interconnected stack and through the fixation structure to the component.	Mohan discloses at least one electrically conductive contact structure (125 in fig. 1; para. 0033) configured as a contact hole (‘vias’ in para. 0033) at least partially filled with electrically conductive material (para. 0033) and extending continuously from a surface (top surface of 106f in fig. 1) of the at least one electrically insulating layer structure (106f in fig. 1; para. 0055) of interconnected stack (100 in fig. 1; para. 0028) and through the fixation structure (106b in fig. 1; para. 0055) to the component (114a in fig. 1; para. 0028).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of the modified Mori wherein at least one electrically conductive contact structure configured as a contact hole at least partially filled with electrically conductive material and extending continuously from a surface of the at least one electrically insulating layer structure of interconnected stack and through the fixation structure to the component as taught by Mohan, in order to provide a thermal path for heat to be removed from the component and prevent it from overheating. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).Re claim 18:	Mori does not explicitly disclose wherein the component carrier is warpage-free.	Honer discloses wherein the component carrier (package 1 in fig. 2A-2C; para. 0021) is warpage-free (the warpage caused by component 10 mentioned above is counteracted by 40 in order to be warpage-free in fig. 2C; last 2 sentences of para. 0025).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Mori wherein the Re claim 20: 	The modified Mori discloses the component carrier comprising the following feature:	the component carrier (10 in fig. 1; para. 0013) comprises at least one further component (11a in fig. 1; para. 0009) stacked and electrically connected (para. 0012) with the component (12a in fig. 1; para. 0013).Re claim 21:	The modified Mori does not explicitly disclose the component carrier comprising at least two of the features: the other feature is wherein the thickness of the component fixation structure under the component is in a range between 1 μm and 50 μm.	However, it would have been obvious to one of ordinary skill to modify the thickness of the component fixation structure under the component of the modified Mori in order to adjust the amount of insulation provided to the component and to save on production costs if the component already has enough insulation, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.Re claim 25:	The modified Mori discloses wherein the first and the second electronic components (12a and 12b in fig. 1; para. 0013) have main surfaces (top surfaces of 12a and 12b in fig. 1) that are flush with a respective surface of the component fixation structure (surface of 17 that’s in contact with the top surfaces of 12a and 12b in fig. 1) and respective opposed main surface (bottom surface of 12a in fig. 1) that are flush with at least one electrically insulating layer structure (13 in fig. 1 is ‘epoxy resin’ with ‘glass fiber’ which are both electrically insulating) of the interconnected stack (14, 16, 17, 12a, 12b in fig. 1).	The modified Mori does not explicitly disclose wherein respective opposed main surfaces that are flush with at least one electrically insulating layer structure of the interconnected stack.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to modify the component carrier of Mori wherein respective opposed main surfaces that are flush with at least one electrically insulating layer structure of the interconnected stack in order to provide an additional path for heat to flow away from the second electronic component since 13 is thermally conductive according to para. 0010, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Re claim 26:	The modified Mori discloses wherein the component (12a in fig. 1; para. 0013) embedded in the stack (14, 16, 17, 12a, 12b in fig. 1) has a surface (top surface of 12a in fig. 1) that is flush with a respective surface of the component fixation structure (surface of 17 that’s in contact with the top surface of 12a in fig. 1) and an opposed main surface (bottom surface of 12a in fig. 1) that is flush with at least one electrically insulating layer structure (13 in fig. 1 is ‘epoxy resin’ with ‘glass fiber’ which are both electrically insulating) of the interconnected stack (14, 16, 17, 12a, 12b in fig. 1).
Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2017/0280595) in view of Honer (US 2007/0020908) and Mohan (US 2011/0163457) as applied to claim 21 above, and further in view of Zanma (US 2013/0284506).Re claim 22:	The modified Mori does not explicitly disclose wherein the component fixation structure is at least partially uncured when the component is embedded in the stack and partially into the component fixation structure.	Zanma discloses wherein the component fixation structure (101a in fig. 30; para. 0179, 0180) is at least partially uncured (para. 0179, 0180) when the component (200 in fig. 30; para. 0172) is embedded in the stack (fig. 30) and partially into the component fixation structure (fig. 30).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Zanma wherein the component fixation structure is at least partially uncured when the component is embedded in the stack and partially into the component fixation structure as taught by Zanma, in order for the component fixation structure to properly wrap around and be in direct contact with the component before the component fixation structure solidifies. Re claim 24:	The modified Mori does not explicitly disclose wherein the component fixation structure comprises an at least partially uncured material when the first component and the second component are embedded in the stack and partially into the component fixation structure.(101a in fig. 30; para. 0179, 0180) comprises an at least partially uncured material (para. 0179, 0180) when the first component (200 in fig. 30; para. 0172) and the second component (311b in fig. 30; para. 0075) are embedded in the stack (fig. 30) and partially into the component fixation structure (fig. 30).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Zanma wherein the component fixation structure comprises an at least partially uncured material when the first component and the second component are embedded in the stack and partially into the component fixation structure as taught by Zanma, in order for the component fixation structure to properly wrap around and be in direct contact with the components before the component fixation structure solidifies.
Response to Arguments
Applicant’s arguments have been considered but are moot because the rejection has been modified to meet the claims as amended as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2014/0360760 – is considered pertinent because this application describes a wiring substrate with a core along with multiple wiring layers.
US 2016/0250830 – is considered pertinent because this application describes a printed wiring board with resin layers and conductive patterns. 
US 2015/0296625 – is considered pertinent because this application describes a printed circuit board with an insulating layer, electronic devices embedded in the insulating layer
d. 	US 2015/0223341 – is considered pertinent because this application describes an embedded board with a core insulating layer and a build-up circuit layer and a via formed in the build-up insulating layer.
e. 	US 2004/0082100 – is considered pertinent because this application describes a base substrate with electronic components and circuit patterns. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday 900AM - 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/Zhengfu J Feng/Examiner, Art Unit 2835July 27, 2021 
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835